Exhibit 12.1 BURLINGTON NORTHERN SANTA FE, LLC and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Successor Predecessor February 13 – June 30, 2010 January 1 – February 12, 2010 Six Months Ended June 30, 2009 Earnings: Income before income taxes $ $ $ Add: Interest and other fixed charges, excluding capitalized interest 72 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Distributed income of investees accounted for under the equity method 3 − 3 Amortization of capitalized interest − 1 3 Less: Equity in earnings of investments accounted for under the equity method 7 1 3 Total earnings available for fixed charges $ $ $ Fixed charges: Interest and fixed charges $ $ 73 $ Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Total fixed charges $ $ $ Ratio of earnings to fixed charges 6.16x 4.48x 3.34x E-2
